Citation Nr: 0806639	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-02 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for acquired 
psychiatric disorder.

3.  Entitlement to nonservice-connected disability pension.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1976 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  There is no complaint, treatment, or diagnosis of 
headaches during service and there exists no credible or 
competent evidence to suggest that the veteran's current 
headaches are related to service.

2.  An acquired psychiatric disorder, variously diagnosed as 
schizophrenia, major depressive disorder, schizoaffective 
disorder, and bipolar disorder, was not present during 
service, a psychosis was not manifest within one year after 
service, and a current psychiatric disorder is not related to 
service.

3.  The veteran did not serve on active duty during a period 
of war.  


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by active military service, nor may a psychosis 
have been presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

3.  The veteran's military service does not meet threshold 
service eligibility requirements for VA nonservice-connected 
pension benefits.  38 U.S.C.A. §§ 101, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.2(f), 3.3(a)(3), 3.203 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 1137; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, the law provides that, where a 
veteran served ninety days or more of active military 
service, and certain chronic diseases, such as psychoses, 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Headaches

The veteran seeks service connection for headaches.  The 
veteran contends that his headaches are caused by his mind 
being bruised by attacks of the "evil serpent."

The veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment for headaches.  The 
veteran first reported headaches during a March 2003 VA 
psychiatry consultation, more than 20 years after separation 
from service.  The veteran indicates that he has headaches in 
his claim and in VA psychiatric notes, dated in March and 
June 2005, "headaches" is listed under Axis III as a 
contributing factor to the veteran's diagnosed 
schizoaffective disorder.

The VA psychiatry consultation notes relied upon the 
veteran's report of headaches.  The veteran is competent to 
state his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006).  However, the veteran is not competent 
to relate any current symptoms or diagnosis to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


The Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  In this case, the medical evidence does not show 
the presence of headaches until more than 20 years after 
separation from service.  This is significant evidence 
against the claim.

The objective medical evidence does not demonstrate any 
complaint, treatment or diagnosis for headaches in service.  
There is no competent, objective medical evidence to link the 
veteran's current headaches to any incident of service and 
the first headaches are not documented until more than 20 
years after separation from service.  Although headaches have 
been noted in VA psychiatric consultation notes dated in 
March and June 2005, and listed in Axis III of the veteran's 
psychiatric diagnosis indicating that they are a contributing 
factor to the veteran's psychiatric disorder, there is no 
finite medical diagnosis of record nor is there competent 
medical evidence relating the veteran's current headaches to 
service.  Accordingly, the claim for service connection for 
headaches is not warranted.

B. Acquired Psychiatric Disorder

The veteran seeks service connection for an acquired 
psychiatric disorder.

The veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment for any psychiatric 
disorder, including schizoaffective disorder and depression.  
The veteran's induction and separation examinations did not 
reveal any psychiatric disorders and the veteran indicated in 
his separation Report of Medical History that he had no 
psychiatric disorders.

The veteran's post service medical records reveal that he was 
first diagnosed with a psychiatric disorder in October 1997 
during a comprehensive psychiatric examination in conjunction 
with a claim for Social Security Disability Insurance 
benefits.  The examiner diagnosed the veteran with 
methamphetamine abuse/dependence; probable methamphetamine 
induced psychotic disorder; possible unknown substance 
abuse/dependence; cannibis abuse; and possible psychotic 
disorder not otherwise specified.  The examiner did not 
render an opinion on the etiology of the veteran's 
psychiatric disorder.

The veteran was reevaluated for Social Security Disability 
Insurance benefits in February 1998 and was diagnosed with 
psychosis, other than specified.  The examiner did not 
provide an opinion on the etiology of the veteran's 
psychiatric disorder.  The veteran was again reevaluated, for 
benefits purposes, in February 2002 and was diagnosed with 
schizophrenia, paranoid type.  Again, the examiner did not 
provide an opinion on the etiology of the veteran's 
psychiatric disorder.

The veteran was treated continuously by a private psychiatry 
service from March 2002 to October 2003.  From March 2002 to 
May 2002, the veteran was diagnosed with psychosis, rule out 
schizophrenia and major depressive disorder.  In July 2002, 
the veteran's diagnosis was updated and modified to major 
depressive disorder with psychotic features and he retained 
this diagnosis until September 2002.  In October 2002 the 
veteran's diagnosis was again updated and changed to 
schizoaffective disorder.  The veteran remained diagnosed 
with schizoaffective disorder for the rest of his treatment 
by the private psychiatric service, which ended in April 2003 
when VA began providing treatment.  At no point during the 
veteran's private psychiatric treatment was an opinion 
rendered on the etiology of the veteran's psychiatric 
disorder.

The veteran has been treated for his psychiatric disorder 
since March 2003 by the VA.  A March 2003 VA psychiatry 
consultation note indicated that the veteran exhibited no 
vegetative symptoms of depression and diagnosed the veteran 
with bipolar disorder versus major depression with recurrent 
psychotic features.  The veteran was afforded a comprehensive 
mental health assessment later in March 2003 and, after 
evaluation, was diagnosed with schizoaffective disorder.  

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this 
case, the medical evidence does not show the presence of a 
psychiatric disorder until more than fifteen years after 
separation from service. This is significant evidence against 
the claim.

Given the evidence of record, the Board finds the 
preponderance of the evidence is against the finding that an 
acquired psychiatric disorder is related to the veteran's 
service.  The Board acknowledges that the veteran currently 
has a diagnosis of schizoaffective disorder.  However, the 
veteran's claim in this instance ultimately fails pursuant to 
Hickson because there is no evidence of a diagnosis of or 
treatment for any psychiatric disorder in service, nor is 
there a nexus between service and the present disability.  In 
addition, there is no evidence to show that a psychosis 
manifested to any degree within one year after separation 
from service.  Accordingly, the veteran's acquired 
psychiatric disorder, diagnosed as schizoaffective disorder, 
was not incurred in or aggravated by active service and a 
psychosis, which was not manifest within one year after 
separation from service, may not be presumed to have been 
incurred in service.  Moreover, there is no indication that 
other diagnosed conditions, such as schizophrenia, major 
depressive disorder or bipolar disorder were incurred in or 
are otherwise related to service.  Insofar as it is noted 
that the veteran had a diagnosis of a substance 
abuse/dependence disorder, the use of drugs to the point of 
addiction is considered to be willful misconduct and 
therefore not incurred in the line of duty pursuant to 
38 C.F.R. § 3.301 (c)(3).  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).

II. Entitlement to Nonservice-Connected Disability Pension

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only where 
the veteran has the requisite active wartime service.  38 
U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).

A veteran meets the service requirements of that section if 
he or she served in active military, naval or air service 
under one of the following conditions: (1) for ninety days or 
more during a period of war; (2) during a period of war and 
was discharged or released from service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a).

The periods of war are defined by Congress and set out at 38 
C.F.R. § 3.2.  These periods include the Vietnam Era and 
Persian Gulf War. The Vietnam era is defined as ending on May 
7, 1975.  38 U.S.C.A. § 101(29)(A),(B); 38 C.F.R. § 3.2(f).  
The Persian Gulf War does not begin until August 2, 1990.

As noted in the Introduction, the veteran served on active 
duty from March 1976 until June 1980.  The veteran's active 
military service occurred between two periods of war: the 
Vietnam era that ended on May 7, 1975, and the Persian Gulf 
War that began on August 2, 1990.  38 C.F.R. § 3.2(f), (i).  
As his service did not fulfill the requisite requirement for 
pension benefits of service during a period of war, he is not 
qualified her for nonservice-connected pension benefits.  As 
such, the appeal is denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not 
the evidence, is dispositive of a claim, such claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law).

III. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In regard to the veteran's claims of entitlement to service 
connection for headaches and psychiatric disorder, the Board 
finds that the content requirements of the duty to notify the 
veteran have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  An initial letter from the RO 
dated May 2003 informed the veteran of the type of evidence 
needed to substantiate his service connection claims as well 
as an explanation of what evidence the veteran was to provide 
to VA in support of his claims and what evidence VA would 
attempt to obtain on his behalf.  While the letter did not 
explicitly ask that the veteran provide any evidence in his 
possession that pertains to the claim, as per § 3.159(b)(1), 
he was advised of the types of evidence that could 
substantiate his claims and to ensure that VA receive any 
evidence that would support the claim.  Logically, this would 
include any evidence in his possession.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, in regard to 
the veteran's claims of entitlement to service connection for 
headaches and depression, although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned.  

In regard to the veteran's claim of entitlement to 
nonservice-connected pension benefits, VCAA notice is not 
required because the claimant did not serve on active duty 
during a period of war.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In regard to the veteran's claim of entitlement to service 
connection for headaches, there is no evidence that the 
veteran's headaches may be related to service.  While 
headaches and history of headaches have been listed in March 
and June 2005 VA psychiatric consultation notes, as a general 
medical condition (Axis III) that may contribute to the 
veteran's schizoaffective disorder, there is no competent 
evidence that the veteran's self-reported headaches may be 
related to service.  Therefore, the Board finds that it has 
no duty to provide an examination or obtain a medical 
opinion.

In regard to the veteran's claim of entitlement to service 
connection for psychiatric disorder, there is no competent 
evidence that indicates that his current psychiatric disorder 
may be associated with his military service.  Therefore, the 
Board finds that it has no duty to provide an examination or 
obtain a medical opinion.

The Board notes that the record reveals that in the veteran 
reported, during an examination in October 1997, that he was 
hospitalized for 30 days in 1984 for his psychiatric 
disorder.  The veteran reported in February 2002, that he was 
treated for a psychiatric disorder twice in 1982; first he 
was involuntarily committed for one week and then, later, he 
was admitted to a VA hospital for 30 days of treatment.  In 
March 2002 and March 2003 the veteran reported, during 
examinations, that he was hospitalized for 30 days for a 
psychiatric disorder in 1985.  However, in March 1998, the 
veteran reported, during an examination, that he had not 
received any prior treatment at VA for a psychiatric 
disorder.  The Board notes that, despite requests for the 
veteran to either provide or identify all pertinent 
information/evidence related to his claim, the veteran did 
not provide any information regarding the above noted 
treatment with which VA could attempt to identify and locate 
any existing records.  See 38 C.F.R. § 3.159(c).  
Accordingly, and in light of his report in March 1998 that he 
never had VA treatment, remand in order to attempt to obtain 
additional records is not warranted. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all identified VA 
treatment records, private psychiatric records, and the 
veteran's Social Security Disability Insurance benefit 
records.  Significantly, the appellant has not sufficiently 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
ORDER

Service connection for headaches is denied.

Service connection for an acquired psychiatric disorder is 
denied.

Entitlement to nonservice-connected pension benefits is 
denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


